Citation Nr: 1417005	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-15 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for prostate cancer, status post prostatectomy from October 1, 2012.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and March 2011 rating decisions by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

In his June 2012 VA Form 9, the Veteran requested a hearing before a member of the Board.  In January 2014 correspondence, the Veteran withdrew such request.  

By way of background, the September 2006 rating decision granted service connection for prostate cancer and assigned a 100 percent rating, effective September 14, 2006 (date of claim).  An October 2007 rating decision proposed to reduce the rating for the disability to 40 percent.  After a delay in adjudicating the matter, a March 2011 rating decision decreased the rating for the service-connected prostate cancer to 40 percent, effective February 22, 2011 (date of VA examination).  The Veteran perfected an appeal of this action.  Subsequently, the RO re-instated the 100 percent rating through September 2012, and assigned a 40 percent evaluation from October 1, 2012.  Because separately service connected disabilities combine to a 100 percent scheduler rating even after the reduction from 100 percent to 40 percent for the prostate cancer rating, the reduction in evaluation for the prostate cancer is permitted without the procedural safeguards otherwise required under 38 C.F.R. § 3.105 (e).  Accordingly, whether the reduction of the Veteran's prostate cancer rating to 40 percent was proper is rendered moot, and the claim is characterized as entitlement to a rating in excess of 40 percent.  


FINDING OF FACT

At no time during the period on appeal are the Veteran's residuals of prostate cancer shown to have been manifested by reoccurrence or metastasis, renal dysfunction, or voiding dysfunction requiring the use of an appliance or wearing absorbent materials which must be changed more than four times per day; the disability has been manifested by daytime voiding internal less than one hour, awakening to void five or more times per night, and voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  





CONCLUSION OF LAW

An initial rating in excess of 40 percent is not warranted for residuals of prostate cancer from October 1, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.21, 4.115a, 4.115b, Diagnostic Codes 7527, 7528 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As to VA's duty to notify, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to "downstream" issues is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to downstream issues").  

As to VA's duty to assist, the evidence contains records of medical treatment received from VA treatment providers.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was last afforded a VA examination in October 2011.  The Board finds that a new examination is not required in this case as the Veteran has not alleged that his disability has worsened since the prior examination, and a remand is not required solely due to the passage of time since the October 2011 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  

The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue on appeal has been obtained.  The Veteran has been afforded ample opportunity to present evidence and argument on his behalf, and the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage systems), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Prostate cancer and its residuals are rated under Diagnostic Code 7528 (for malignant neoplasms of the genitourinary system), which provides for a 100 percent rating upon diagnosis of malignancy and for 6 months following surgery, x-ray, chemotherapy, or other therapeutic procedure.  Thereafter, if there has been no local recurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  In this case, there is no evidence of local recurrence or metastasis.  

Voiding dysfunction is rated based on urine leakage, frequency, or obstructed voiding.  

Under the obstructed voiding rating criteria, the maximum rating warranted is 30 percent.  As the Veteran is currently rated 40 percent, rating the Veteran's prostate cancer residuals under the obstructed voiding rating criteria would be of no benefit to the Veteran, and such criteria will not be addressed further.  

Under the urinary frequency rating criteria, the maximum rating warranted is 40 percent.  Again, as the Veteran is currently rated 40 percent, the urinary frequency rating criteria are of no benefit to the Veteran, and such criteria will also not be addressed further.  

Under the urine leakage rating criteria, a 40 percent rating is warranted for the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

After review of the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted for the Veteran's residuals of his prostate cancer.  Significantly, there is no evidence in the claims file showing complaints of wearing absorbent materials which must be changed more than 4 times per day or the use of an appliance.  In this regard, the Board notes that in the Veteran's June 2012 VA Form 9, the Veteran reported that he wears and changes absorbent materials 2 to 4 times per day; there has been no allegation since of an increase in the frequency of the changing of absorbent materials, or an allegation or suggestion he wears an appliance so as to warrant an increased 60 percent rating under the voiding dysfunction rating criteria.  In addition, the Board notes that on February 2011 VA examination, the Veteran reported changing his underwear 2 to 3 times per day, and on October 2011 VA examination, it was noted that the Veteran had voiding dysfunction with urine leakage but that such did not require wearing absorbent materials.  Moreover, in several VA treatment records, the Veteran has denied genitourinary urgency, frequency, nocturia or dysuria.  See, e.g., October 25, 2012 VA primary care report; April 22, 2013 VA primary care report.  

The Board finds that the probative and detailed evidence of record, including with documentation of the Veteran's own account of his symptomatology, presents a disability picture that does not more nearly approximate the criteria for a rating in excess of 40 percent for the prostate cancer residuals.  The pertinent evidence is clear and consistent in showing that neither the Veteran nor medical professionals believe that his prostate cancer has been manifested by malignancy or recurrence during the period on appeal; a higher rating on that basis is not warranted.  

In an effort to consider all applicable rating criteria, the Board notes that the Veteran's prostate cancer residuals may be rated under renal dysfunction.  Notably, there is no evidence of renal dysfunction in the record, particularly during the period on appeal.  Accordingly, a rating in excess of 40 percent for the Veteran's prostate cancer residuals on the basis of renal dysfunction is also not warranted.  

In sum, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his prostate cancer residuals from October 1, 2012.  The preponderance of the evidence is against the assignment of any higher rating at any point during this appeal.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of prostate cancer residuals.  His disability is characterized by numerous symptoms that are set forth in the rating criteria.  Because these manifestations are contemplated in the applicable rating criteria, the Board has carefully compared the level of severity and symptomatology of the Veteran's disability with the criteria found in the rating schedule.  In sum, the Board finds that he has not described functional effects that are exceptional or not otherwise contemplated by the assigned evaluation.  The Board notes that in addition to being service-connected for the residuals of prostate cancer addressed in this appeal, the Veteran is also service-connected for erectile dysfunction due to the prostate cancer.  Hence, it appears that the Veteran's reported symptomatology is fully addressed and contemplated in the applicable rating criteria.  His descriptions of his disability are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In this regard, the Board notes that the Veteran is rated a combined 100 percent throughout the appeal period.  Hence, the matter of entitlement to TDIU is not raised by the record.  


ORDER

An initial rating in excess of 40 percent for prostate cancer residuals is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


